Citation Nr: 0528705	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-15 386	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's sister

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from April 1969 to 
August 1970.  He died in January 2002.  The appellant is his 
widow.

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a December 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina - which denied her claims 
for service connection for the cause of the veteran's death 
and eligibility for Survivors' and DEA under Chapter 35, 
Title 38, United States Code.

In April 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development and consideration of the evidence.  In 
July 2005, the AMC issued a supplemental statement of the 
case (SSOC) continuing the denial of the appellant's claims.  
The AMC has since returned the case to the Board for further 
appellate review.  

Unfortunately, as will be explained further below, still 
further development of the evidence is needed before the 
Board can make a decision.  So this appeal is again being 
REMANDED to the RO via the AMC in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part. 




REMAND

In its April 2005 remand, the Board directed the RO to ask 
the widow-appellant to complete and return the appropriate 
release (VA Form 21-4142) to obtain the veteran's medical 
records from Dr. Biggers.  The Board also directed the RO 
to ask Dr. Biggers to provide the medical basis and 
supporting authority for his opinion that the veteran's 
diabetes mellitus "contributed" to his death from 
cardiac dysrhythmia and coronary artery disease.  This 
included having Dr. Biggers indicate whether he believed the 
diabetes contributed "substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1).

Later in April 2005, the AMC sent the appellant a letter 
requesting that she complete and return a release to obtain 
the veteran's private treatment records from Dr. Biggers.  In 
September 2005, the appellant's representative sent a copy of 
the release to the Board via facsimile.  Unfortunately, 
however, the AMC already had readjudicated the claims, issued 
an SSOC, and returned the case to the Board.  So the private 
treatment records from Dr. Biggers were never requested.  The 
AMC also did not ask Dr. Biggers for the medical basis for 
his opinion.  So another remand is necessary to comply with 
these directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (Where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance).  



Accordingly, this case again is REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the release (VA Form 21-4142) 
that was signed by the appellant to Dr. 
Biggers and request all private treatment 
records pertaining to the veteran, if 
any, and associate all received with the 
claims file.

*Also ask Dr. Biggers to provide the 
medical basis and supporting authority 
for his opinion that the veteran's 
diabetes mellitus "contributed" to his 
death from cardiac dysrhythmia and 
coronary artery disease.  This includes 
having Dr. Biggers indicate whether he 
believes the diabetes contributed 
"substantially or materially, that it 
combined to cause death, or that it aided 
or lent assistance to the production of 
death."  
See 38 C.F.R. § 3.312(c)(1).

2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall, 11 Vet. App. at 268.

3.  Then readjudicate the appellant's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to her satisfaction, prepare 
another SSOC and send it to her and her 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.   


No action is required of the appellant or her representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

